 Case 1:19-y-00093-RM Document 1 Filed 10/24/19 USDC Colorado Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge Raymond P. Moore


Civil Action No. 19-y-93

In the matter of

EMIL FRANCIS OZARAGA,

      Juror.
______________________________________________________________________________

                           ORDER TO SHOW CAUSE
______________________________________________________________________________

       This matter is before the Court sua sponte upon consideration of the failure of Emil

Francis Ozaraga to appear to continue his jury duty in a pending civil matter.

       Emil Francis Ozaraga was summoned to jury duty in this court beginning on October 21,

2019. On that date he was selected to sit on the jury in the case of Bell v. Sorin, 17-cv-01807-

RM-STV. Mr. Ozaraga was sworn in as a juror, heard opening statements of the parties, and

heard testimony from Plaintiff’s first witness.

       At about 5:01 p.m. on October 21, 2019, the jury was released for the day. Before the

jury was released, all jurors were required by the Court to return to court on the following day,

Tuesday, October 22, 2019, in time for court proceedings to resume at 9:00 a.m. On the morning

of October 22, 2019, Mr. Ozaraga neither appeared for the court proceedings nor called to advise

as to why he did not appear. All other jurors were present and prepared to proceed with trial.

       As the court had neither seen nor heard from Mr. Ozaraga, the Courtroom Deputy called

Mr. Ozaraga four times and left one voice mail for him to contact her immediately but to no

avail. The Courtroom Deputy also called Mr. Ozaraga’s emergency contact. The emergency
 Case 1:19-y-00093-RM Document 1 Filed 10/24/19 USDC Colorado Page 2 of 5




contact said Mr. Ozaraga contacted her yesterday and advised that he was on a jury, but that she

had not heard from Mr. Ozaraga this morning. The Court and the parties waited until about 9:19

a.m. but Mr. Ozaraga did not appear or contact the Court or any member of its staff, or anyone

else with the court.

       At about 9:22 a.m., after discussion on the record with the parties, the Court discharged

Mr. Ozaraga as a juror. The discharge was necessitated by the need to preserve the time of the

attorneys, witnesses, other jurors, and the Court, and to allow the trial to proceed. After Mr.

Ozaraga was discharged, a review of the juror questionnaire Mr. Ozaraga completed shows the

following remarks in the questionnaire: “Fuck the US Government. Fuck the police. Fuck the

corrupt Judicial system. Fuck this bullshit civic duty. This government has done nothing to

serve me or my community. Fuck you, you oppressive capitalist pigs.”

       The trial proceeded on Tuesday, October 22, 2019, with no contact from Mr. Ozaraga.

On Wednesday, October 23, 2019, at about 8:13 a.m., Mr. Ozaraga left a voicemail for the

Courtroom Deputy stating he did not report to jury duty on Tuesday because he was ill. Mr.

Ozaraga called again later that morning, at about 8:48 a.m., and the Courtroom Deputy advised

him he had been excused as a juror. Mr. Ozaraga’s absence on Tuesday and belated call that he

was allegedly ill raise the question of whether any action should be taken where it appears he has

disobeyed an order of the Court.

       A district court has the inherent power to enforce its orders through contempt. United

Mine Workers of America v. Bagwell, 512 U.S. 821, 831 (1994). This power is codified at 18

U.S.C. § 401, which provides, in relevant part, that “[a] court of the United States shall have

power to punish by fine or imprisonment, or both, at its discretion, such contempt of its


                                                 2
 Case 1:19-y-00093-RM Document 1 Filed 10/24/19 USDC Colorado Page 3 of 5




authority, and none other, as . . . (3) Disobedience or resistance to its lawful writ, process, order,

rule, decree, or command.” 18 U.S.C. § 401(3).

       Contempt proceedings are either civil or criminal in nature. The difference between the

two types of contempt turns on the character and purpose of the sanction involved. Bagwell, 512

U.S. at 827-828. The contempt is civil if the sentence imposed is conditional and grants the

defendant the ability to end the penalty by complying with the order. See Colombo v. New York,

405 U.S. 9, 10-11 (1972); United States v. Haggerty, 528 F. Supp. 1286, 1296 (D. Colo. 1981).

The contempt is criminal when the penalty is fixed and there is no possibility of purging the

contempt by compliance. See Shillitani v. United States, 384 U.S. 364, 370 (1966).

       The sanction contemplated under the circumstances here involves punishing Mr. Ozaraga

for actions that have already occurred and vindicating the dignity and authority of the court;

therefore, it is criminal in nature. Bagwell, 512 U.S. at 828 - 829; Local 28 of Sheet Metal

Workers’ Int’l Ass’n v. E.E.O.C., 478 U.S. 421, 443 (1986); In re Lucre Mgmt. Group, LLC, 365

F.3d 874, 876 (10th Cir. 2004). “Criminal contempt is a crime in the ordinary sense, and

criminal penalties may not be imposed on someone who has not been afforded the protections

that the Constitution requires of such criminal proceedings.” Bagwell, 512 U.S. at 826 (citations

and internal quotation marks omitted). Accordingly, “criminal contempt sanctions are entitled to

full criminal process.” Id. at 833. This includes the right to counsel and proof beyond a

reasonable doubt. Id. at 834. See also United States v. Peterson, 456 F.2d 1135, 1139-40 (10th

Cir. 1972). If the prosecuting attorney seeks a term of imprisonment of more than six months,

the defendant also is entitled to a trial by jury. Bagwell, 512 U.S. 826 - 827; Taylor v. Hayes,

418 U.S. 488, 495 (1974); Federal Trade Commission v. Kuykendall, 371 F.3d 745, 752 (10th


                                                   3
 Case 1:19-y-00093-RM Document 1 Filed 10/24/19 USDC Colorado Page 4 of 5




Cir. 2004). The Court will not seek more than six months of imprisonment.

       It appears to the Court that the unexcused failure of Mr. Ozaraga to report for continued

jury service constitutes contempt under 18 U.S.C. § 401(3). Mr. Ozaraga’s failure to continue

his jury service constitutes the ostensible disobedience of the lawful order of the Court that jurors

return to Court on Tuesday, October 22, 2019, in time for proceedings in Bell v. Sorin to resume

at 9:00 a.m.

       Pursuant to Fed. R. Crim. P. 42(a)(2), the Court finds the interests of justice do not

require the appointment of a prosecuting attorney other than an attorney for the government.

However, if the government declines to appoint an attorney to prosecute this matter, the Court

will appoint another attorney to prosecute the contempt. Fed. R. Crim. P. 42(a)(2); see also

Mellott v. MSN Comm., Inc., No. 09-cv-02418-PAB-MJW, 2011 WL 1597681, at *1 (D. Colo.

April 28, 2011). Because the criminal contempt does not involve disrespect toward or criticism

of me personally, I find and conclude that I am not disqualified from presiding over the hearing

or trial in this matter. Fed. R. Crim. P. 42(a)(3).

       Based on the foregoing, it is ORDERED as follows:

       1. That Emil Francis Ozaraga shall appear in person at an initial appearance and

           advisement of rights hearing to be held on November 13, 2019, at 2:00 p.m., in

           Courtroom A601 on the Sixth Floor of the Alfred A. Arraj United States Courthouse,

           901 19th Street, Denver, Colorado 80294;

       2. That the attorney for the government is appointed to prosecute the criminal contempt

           contemplated by this Order to Show Cause;




                                                      4
    Case 1:19-y-00093-RM Document 1 Filed 10/24/19 USDC Colorado Page 5 of 5




        3. That at the hearing Mr. Ozaraga shall return to the court the lanyard and key card

             provided to him after he was sworn in as a juror;

        4. That because the hearing and any further proceedings may result in the imposition of

             a fine or imprisonment of Mr. Ozaraga, he may, if he chooses, retain an attorney to

             represent him at the hearing;1

        5. That if Mr. Ozaraga fails to appear in person at the hearing, the Court shall

             issue a warrant for his arrest; and

        6. That the United States Marshal shall serve this Order to Show Cause on Mr.

             Ozaraga in person at his address of record or at any other place where he may be

             found.

        DATED this 24th day of October, 2019.

                                                              BY THE COURT:



                                                              ____________________________________
                                                              RAYMOND P. MOORE
                                                              United States District Judge




1
 If Mr. Ozaraga is unable to afford an attorney, he may apply for representation without cost under the Criminal
Justice Act, 18 U.S.C. § 3006A, by contacting the Clerk of the Court (303-844-3422) sufficiently in advance of the
hearing and completing the necessary paperwork.

                                                         5
